In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family *652Court, Kings County, dated September 7, 1977, which, upon a determination after a fact-finding hearing that appellant had committed acts which, if done by an adult, would constitute the crime of robbery in the first degree, adjudicated him a juvenile delinquent and placed him with the New York State Division for Youth for a period of three years. Order reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court for a new fact-finding hearing. As the respondent candidly concedes, it was improper to deny the appellant’s application for an adjournment so that he could obtain police reports which had been previously subpoenaed. These reports contained statements by prosecution witnesses and therefore constituted Rosario material (cf. Matter of Kelvin D., 40 NY2d 895). Martuscello, J. P., Latham, Damiani and Rabin, JJ., concur.